The judgment of the court was pronounced by
SiiiDEii,, J.*
The judge of the Commercial Court, in our opinion,’took a *724practical and just view of the rights of these parties. The contract as originally made, w,as .a hard .one. The plaintiffs paid for the services rendered by the defendant not according to the contract, but a.t a higher rate, which was not ,an .Rnfiiir one. The judge below was of opinion that, under the testimony in the cause, these payments coifld not be considered as having been made in .error; and in .this view we concur. Civil Code, arts. 228.0, 2281.
It is said that, even if the payments are to be considered as not made in error, and must stand as payments not made under .the original contract, but according .to the fair and reasonable value of the services, ye.t that the defendant has been .overpaid according to his own bills as rendered,. The testimony is somewhat Joose; b;ut so i'af as we have been able to make the calculations, we find .an excess of twenty dollars .of payments .over bills Rendered — a yery trifling discrepancy, which has perhaps arisen from a charge for costs being embodied, without .discriminating, in the amount of what was paid to defendant upon a judgment jn the city court.
We ar.e .un&bje to say that there is any error in the judgment of the court .bejow.- Judgment affirmed,

 Eustis, C. X, absent.